Citation Nr: 0212186	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-37 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a back disorder, and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2001), for disability of the heart, 
sternum and/or for osteomyelitis, claimed as a result of a VA 
surgical procedure.

4.  Entitlement to an increased evaluation for service-
connected psychophysiologic gastrointestinal disorder, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for service-
connected right shoulder disorder.

6.  Entitlement to an increased evaluation for service-
connected residuals of a left foot fracture.

7.  Whether clear and unmistakable error (CUE) exists in a 
prior rating decision (variously identified as dated in 
August 1982 or August 1992) relevant to the denials of 
service connection for disorders of the low back and right 
knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1953 
and was thereafter placed on the temporary disability retired 
list until discharged in May 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned at a hearing in 
Los Angeles, California, held in September 2001. 



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1944 to July 1953.

2.	In or about May 2002, the Board was notified that the 
veteran died on October [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

